Case 6:19-cv-01216-CEM-GJK Document 61 Filed 04/23/20 Page 1 of 2 PageID 485



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


CLAUDIA SPOERER,

                      Plaintiff,

v.                                                          Case No: 6:19-cv-1216-Orl-41GJK

KROGER SPECIALTY PHARMACY,
LLC,

                      Defendant.
                                               /

                                               ORDER

       THIS CAUSE is before the Court on Defendant’s Motion for Sanctions (“Motion,” Doc.

49). Plaintiff filed a Response in Opposition (Doc. 50). United States Magistrate Judge Thomas B.

Smith held a hearing on the Motion, (Mar. 18, 2020 Min. Entry, Doc. 53), and issued a Report and

Recommendation (Doc. 58) in which he recommends that the Motion be denied. (Id. at 5).

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the Report and Recommendation. Accordingly,

it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 58) is ADOPTED and CONFIRMED and

              is made a part of this Order.

           2. Defendant’s Motion for Sanctions (Doc. 49) is DENIED.

       DONE and ORDERED in Orlando, Florida on April 23, 2020.




                                              Page 1 of 2
Case 6:19-cv-01216-CEM-GJK Document 61 Filed 04/23/20 Page 2 of 2 PageID 486



Copies furnished to:

Counsel of Record




                                 Page 2 of 2
